Claims 16-29 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2008/0274068 A1) in view of Osborne (US 2016/0081902 A1).
Tanaka et al. (US’ 068 A1) teaches an external preparation for skin comprising blending amount of the amino acids, include glycine and cystine in the amounts of 0.01 % by wt. or more and about 10% by wt. or less as claimed in claim 24 (see page 7, paragraph, 0085), resorcinol derivatives include 4-hexylresorcinol in the amount of 0.01% by wt. or more and about 10% by wt. or less (see page 13, paragraph, 0125), blending amount of vitamins include vitamin A1 (retinoid) that include retinol retinoic acid retinol acetate and retinol palmitate, Vitamin B6 and vitamin B12 in the amount of 0.001% by wt. and about 10.0% by wt. or less as claimed in claims 16, 18-19, 24 and 25 (see page 7, paragraph, 0080 and page 16, paragraph, 0164) and wherein the external preparation in the form of vanishing cream as claimed in claims 21 and 27 (see page 17, paragraph, 0171). Tanaka et al. (US’ 068 A1) also teaches a method for applying the external cosmetic preparation to the skin as claimed in claims 23 and 29 (see page 18, paragraph, 0181). 
The instant claims differ from the teaching of Tanaka et al. (US’ 068 A1) by teaching a personal care composition having a pH in the range of about 3.5 to about 8.5 as claimed.
However, Tanaka et al. (US’ 068 A1) teaches an external cosmetic composition comprising pH adjusting agents (see page 17, paragraph, 0167).
Osborne (US’ 902 A1) in analogous art of personal care formulation teaches a cosmetic composition having a pH in the range from about 4 to about 8 as claimed in claims 16 and 24 (see page 15, paragraph, 0218) and wherein the cosmetic composition is leave-on composition as claimed in claims 20 and 26 (see page 3, paragraph, 0038) and wherein the cosmetic composition also comprises a nicotinamide (vitamin B3) compound as claimed in claims 22 and 28 (see 6, paragraph, 0082).
 Therefore, in view of the teaching of the secondary reference of Osborne (US’ 902 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the cosmetic composition of Tanaka et al. (US’ 068 A1) by adjusting the pH of the cosmetic composition as taught by Osborne (US’ 902 A1) to arrive at the claimed invention. Such a modification would have been obvious because Tanaka et al. (US’ 068 A1) as a primary reference clearly teaches a skin care cosmetic composition comprising pH adjusting agents (see page 17, paragraph, 0167), and thus, based on the teaching of Osborne (US’ 902 A1), that refers to the skin care composition with a pH in the range of 4 to 8, the person of the ordinary skill in the art would expect that the use of the cosmetic composition in the pH as taught by Osborne (US’ 902 A1) would be similarly useful and applicable to the analogous cosmetic composition taught by Tanaka et al. (US’ 068 A1), absent unexpected results.
Allowable Subject Matter
4	Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record does not teach or disclose the limitation of the instant claim wherein the composition is in the form of a water-in-oil emulsion comprising cystine in an aqueous phase wherein 90% of the water droplets have a diameter within the size range of from 100 nm to 20 microns as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761